Citation Nr: 1100504	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-38 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for kidney stones.

4.  Entitlement to service connection for a bladder disability.

5.  Entitlement to service connection for an enlarged prostate.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1951 to March 
1954.

This matter comes to the Board of Veterans' Appeals (Board) from 
a September 2008 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which denied 
entitlement to service connection for bilateral hearing loss, 
tinnitus, kidney stones, a bladder condition, and an enlarged 
prostate.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002 and Supp. 2010).


FINDINGS OF FACT

1.  A preponderance of the competent evidence is against a 
finding that the Veteran currently has bilateral hearing loss as 
defined by VA regulation.  

2.  Any current tinnitus was not diagnosed in service or for many 
years thereafter, and a preponderance of the competent evidence 
is against a finding that any current tinnitus is related to 
service.

3.  Kidney stones were not diagnosed in service or for many years 
thereafter, and a preponderance of the competent evidence is 
against a finding that the current kidney stones are related to 
service.

4.  A bladder disability was not diagnosed in service or for many 
years thereafter, and a preponderance of the competent evidence 
is against a finding that the current bladder disability is 
related to service.
5.  An enlarged prostate was not diagnosed in service or for many 
years thereafter, and a preponderance of the competent evidence 
is against a finding that the current enlarged prostate is 
related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 
5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 38 C.F.R. §§ 3.303, 
3.385 (2010).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).  

3.  The criteria for service connection for kidney stones have 
not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.311 (2010).  

4.  The criteria for service connection for a bladder disability 
have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.311 (2010).  

5.  The criteria for service connection for an enlarged prostate 
have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.311 (2010).  








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in May 2008.  The pre-adjudication notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim, and; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence.

Furthermore, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notices.  
See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination). 
A medical examination was not provided regarding the existence or 
etiology of any of the claimed disabilities.  VA's duty to assist 
doctrine does not require that the Veteran be afforded medical 
examinations in this case, however, because there is no competent 
evidence, including a credible continuity of symptomatology, 
indicating an association between any in-service event, exposure, 
or injury and the claimed disabilities or symptoms of the claimed 
disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 82-83 
(2006); Charles v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 
3.159 (c).

VA has obtained service treatment records (STRs) and assisted the 
Veteran in obtaining evidence.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claim file; and the Veteran has not 
contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d). 

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence or other competent evidence of a nexus between 
the claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

A.  Bilateral Hearing Loss and Tinnitus

The Veteran seeks service connection for bilateral hearing loss 
and tinnitus.  He contends that his current hearing loss and 
tinnitus are directly related to the acoustic trauma he 
experienced in the military.  

Impaired hearing shall be considered a disability when the 
auditory thresholds in any of the frequencies of 500, 1,000, 
2,000, 3,000, and 4,000 Hz are 40 decibels or greater; when the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.

The Veteran's STRs do not indicate that the Veteran had any 
complaints of, or treatment for, any type of hearing problem 
while in service.  His March 1954 separation examination does not 
show that audiometric hearing testing was conducted, but does 
note that his hearing was 15/15 in his right and left ears.  

The Veteran's personnel records indicate that the Veteran served 
in the Marine Corps and was awarded the Korean Service Medal.  
The Veteran indicated that he was exposed to loud noises during 
service.  The Board finds these statements to be credible.  The 
Veteran is competent to report symptoms such as hearing loud 
noises.  See Charles, 16 Vet. App. at 370 (finding a Veteran 
competent to testify to symptomatology capable of lay 
observation).  Thus, the Veteran's exposure to acoustic trauma 
during service is conceded.  

The medical evidence of record does not indicate that the Veteran 
has been treated for any type of hearing loss at any time 
following service.  
Even though the Veteran may be competent to report a decreased 
ability to hear, as indicated in Charles, supra, there are no 
medical or audiological findings indicating that the Veteran has 
hearing loss as defined by 38 C.F.R. § 3.385.  Quite simply there 
is no competent evidence showing auditory thresholds in any of 
the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz of 26 
decibels or greater or speech recognition scores of less than 94 
percent.  See 38 C.F.R. § 3.385.  

Regardless of the fact that the Veteran was exposed to acoustic 
trauma during service or currently claims to have a decreased 
ability to hear, service connection cannot be granted if there is 
no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.385.  That a condition or injury occurred in 
service is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinkski, 2 Vet. App. 141, 144 (1992).  In the absence of proof 
of a present disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Furthermore, the medical evidence of record does not indicate 
that the Veteran has been treated for any type of tinnitus or 
hearing problem at any time following service.  Nor has the 
Veteran actually claimed that he experiences buzzing or ringing 
in his ears.  Assuming for the sake of argument that the Veteran 
did report that he currently experiences buzzing or ringing in 
his ears, which is the type of symptom he would be competent to 
report as indicated in Charles, supra, the determinative issue is 
whether the Veteran's current tinnitus is related to his noise 
exposure during service.  

The unfavorable evidence consists of the fact that the first 
contemporaneous report of tinnitus is more than 50 years after 
the Veteran was exposed to acoustic trauma during service.  The 
passage of more than 50 years before any evidence of the 
disability is of record weighs heavily against a finding that 
such disability is related to service on a direct basis.  See 38 
C.F.R. §§ 3.307, 3.309. See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

Regarding continuity of symptomatology, the Veteran has never 
claimed that he has experienced symptoms of tinnitus or hearing 
loss from service to the present.  

The negative evidence in this case outweighs the positive.  The 
Veteran may genuinely believe that he has bilateral hearing loss 
and tinnitus and that they are related to service.  However, as a 
layperson, lacking in medical training and expertise, the Veteran 
cannot provide a competent opinion on a matter as complex as the 
diagnosis or etiology of his claimed disabilities and his views 
are of no probative value.  As there is no competent evidence of 
record indicating that the Veteran has hearing loss as defined 38 
C.F.R. § 3.385, and there is no medical nexus between any current 
tinnitus and events in service or a continuity of tinnitus 
symptomatology, the Board finds that the weight of the competent 
evidence shows that the Veteran does not have hearing loss and 
that his tinnitus did not develop for many years after service.  
See Jandreau, 492 F.3d 1372; Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

The preponderance of the evidence is against the claimed 
bilateral hearing loss and tinnitus; there is no doubt to be 
resolved; and service connection is not warranted. Gilbert, 1 
Vet. App. at 57-58.  

B.  Kidney Stones, Bladder Disability, and Enlarged Prostate

The Veteran seeks service connection for kidney stones, a bladder 
disability, and an enlarged prostate.  He contends that radiation 
exposure during service from radar equipment caused his current 
disabilities.  

The medical evidence of record indicates that the Veteran 
currently has kidney stones, a bladder disability, and an 
enlarged prostate.  December 2007 VA treatment records note that 
the Veteran was given impressions of benign prostate hypertrophy 
(BPH) and multiple stones.  A January 2008 VA treatment record 
notes that the Veteran was given an assessment of massively 
enlarged prostate and urinary retention and that an open simple 
prostatectomy and removal of bladder stones was planned.  A July 
2008 VA treatment record notes that the Veteran was status post 
open prostatectomy for BPH and bladder stone removal on January 
31, 2008.  A May 2009 VA treatment record notes that the Veteran 
was given an assessment of BPH.  

The Veteran's STRs do not indicate that the Veteran had any 
complaints of, or treatment for, any type of kidney, bladder, 
prostate, or genitourinary system problem while in service.  His 
March 1954 separation examination notes that clinical evaluation 
revealed that his genitourinary system was normal.  

The Veteran's personnel records indicate that his militarily 
occupational specialty involved radar equipment and that many of 
his primary duties involved radar and radio repair.  The Veteran 
is not competent to state whether he was exposed to radiation 
during his duties involving radar as this is not the type of 
exposure a lay person is capable of observing.  See Charles, 
supra (finding a Veteran competent to testify to symptomatology 
capable of lay observation).  Thus, the Veteran's exposure to 
radiation during service is not conceded.  

Furthermore, 38 C.F.R. § 3.309(d)(3) defines the term 
"radiation-exposed Veteran" based on "radiation-risk 
activity," which includes service in certain places during 
specified times, and not include merely being around radar 
equipment.  The Veteran's service does not qualify him as an 
radiation exposed Veteran.  See Id.  Additionally, service 
connection for a disability that is claimed to be attributable to 
exposure to ionizing radiation during service can be demonstrated 
by three different methods.  See Davis v. Brown, 10 Vet. App. 209 
(1997).  There are certain types of cancer that are presumptively 
service connected for  radiation-exposed Veterans.  38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).  However, the Veteran is not 
claiming service connection for those diseases listed in 38 
C.F.R. § 3.309(d).  Second, "radiogenic diseases," none of which 
are those the Veteran is claiming service connection for, may be 
service connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it is 
established that the disease diagnosed after discharge is the 
result of exposure to ionizing radiation during active service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Thus, the Veteran is not entitled to presumptive service 
connection for his claimed disabilities under 38 C.F.R. §§ 3.307, 
3.309, or 38 C.F.R. § 3.311.  

The unfavorable evidence consists of the fact that the first 
contemporaneous medical evidence of kidney stones, a bladder 
disability, and an enlarged prostate are more than 50 years after 
the Veteran separated from service.  The passage of more than 50 
years before any evidence of the disability is of record weighs 
heavily against a finding that such disability is related to 
service on a direct basis.  See 38 C.F.R. §§ 3.307, 3.309. See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Regarding continuity of symptomatology, the Veteran has never 
claimed that he has experienced bladder, prostate, or kidney 
symptoms from service to the present.  

The negative evidence in this case outweighs the positive.  The 
Veteran may genuinely believe that his kidney stones, bladder 
disability, and enlarged prostate are related to service.  
However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on a 
matter as complex as the etiology of his claimed disabilities and 
his views are of no probative value.  And, even if his opinion 
was entitled to be accorded some probative value, it is far 
outweighed by the competent medical evidence of record, which 
shows that the Veteran's claimed kidney stones, bladder 
disability, and enlarged prostate did not develop for many years 
after service.  See Jandreau, supra.  

The preponderance of the evidence is against the claimed kidney 
stones, bladder disability, and enlarged prostate; there is no 
doubt to be resolved; and service connection is not warranted.  
Gilbert, 1 Vet. App. at 57-58.  







ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for kidney stones is denied.

Entitlement to service connection for a bladder disability is 
denied.

Entitlement to service connection for an enlarged prostate is 
denied.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


